ITEMID: 001-87951
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: LUSTGARTEN v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Ledi Bianku;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicant, Mr Laurence Lustgarten, is a United Kingdom national, who was born in 1946 and lives in Oxford. He was unrepresented before the Court. The United Kingdom Government (“the Government”) were represented by their Agent, Mr C. Whomersley of the Foreign and Commonwealth Office.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant’s wife died on 20 May 1999. They had no children from the marriage. On or around 1 April 2000, the applicant made a claim for widows’ benefits. On 11 April 2000 the applicant was informed that his claim had been disallowed as he was not a woman. The applicant appealed to the Social Security Appeal Tribunal. On 17 August 2000 the appeal was adjourned pending service of a skeleton argument by the applicant and a response by the Benefits Agency. In January 2002, the applicant was informed that the file relating to his appeal had gone “missing”.
The applicant did not appeal further as he considered or was advised that such a remedy would be bound to fail since no such social security benefit was payable to widowers under United Kingdom law.
The domestic law relevant to this application is set out in Runkee and White v. the United Kingdom, no. 42949/98, §§ 40-41, 25 July 2007.
